DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 10/27/2021, with respect to claim objections to claims 2-13 and 15-17 have been fully considered and are persuasive.  The Objection of claims 2-13 and 15-17 has been withdrawn. 
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 10/27/2021, with respect to 35 USC 103 have been fully considered but are not persuasive.  The rejections of claims 1-17 has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 14 recite the limitation “wherein the fluid pathway and the bypass pathway are fluidly sealed from the chamber”. The Applicant points to paragrpahs 0059, 0080 and 0081 for support. However, these paragraphs do not disclose sufficient support for the amended claim. 
For example, the specification recites “a flow diverter 3, which can be configured as a manifold for directing fluid through one or more passages in the catheter pump 100A…The flow diverter 3 can be fluidly sealed about the rotor 15 and a proximal portion 56 of the catheter body 120A. The seal prevents leakage and also can prevent the fluid from contacting the stator assembly 2.” However paragraph 0059 also recites “The distal chamber 5 is fluidly connected with the catheter. The rotor chamber 4 is fluidly connected with the waste line 7….the distal chamber 5, rotor chamber 4, and proximal chamber 10 can be in fluid communication within the flow diverter 3”. Paragraph 0081 recites “the rotor chamber 4 may be filled with a gas 325 that at least partially surrounds the rotor 15 and the portion of the shaft assembly 302 within the chamber 4”; paragraph 0041 recites “the motor 1 is disposed may be filled with a gas, which can impede or prevent the flow of liquids into the housing.”. However, as cited above, none of the citations above disclose or provide fluidly sealing the chamber from the fluid pathway and the bypass pathway. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160213827 granted to Tanner et al (hereinafter “Tanner”) in view of US Pat No. 4105016A issued to Donovan. 
Regarding claim 1, Tanner discloses a catheter pump system (e.g. para 0007) comprising: a shaft assembly (e.g. fig. 2a, para 0062 “drive shaft 16”); a working element coupled with a distal portion of the shaft assembly (e.g. fig 2A-3, “the impeller assembly 116A”); a motor assembly coupled with a proximal portion of the shaft assembly (e.g. para 35 “motor assembly 1”), the motor assembly comprising a rotor disposed in a chamber (e.g. para 0055 “rotor chamber 4) defined within (e.g. para 0055 “rotor chamber 4 within which the rotor 15 is disposed”), the rotor including a shaft-driving portion disposed in the chamber (e.g. para 0057 “The rotor 15…for driving the impeller assembly”), the shaft-driving portion configured to impart rotation to the working element through the shaft assembly (e.g. para 0055 “rotor chamber 4 within which the rotor 15 is disposed”), the rotor including a shaft-driving portion disposed in the chamber (e.g. para 0057 “The rotor 15…for driving the impeller assembly”), the chamber filled with a gas that at least partially surrounds the shaft-driving portion (e.g. para 0058 “The one or more thermal layers may utilize waste fluid returning from the patient to remove heat in some embodiments. In other embodiments, the one or more thermal layers may be supplied with a coolant, such as a liquid or gaseous coolant, to cool the components of the motor assembly” para 0069), wherein the gas thereby reduces thermal energy that can be stored in the motor assembly relative to if the chamber were filled with a liquid (e.g. para 0058 “The one or more thermal layers may utilize waste fluid returning from the patient to remove heat in some embodiments. In other embodiments, the one or more thermal layers may be 
Tanner discloses that the fluid can flow into the rotor chamber about the peripheral portion of the rotor, e.g., in a gap between the rotor 15 and a wall of the flow diverter, as in paragraph 0067, in order to convey heat away from the heat generating components. Tanner further discloses that the cooling fluid 39 can comprise any suitable type of fluid, e.g., any suitable cooling liquid or gas, such as air, nitrogen, etc. (para 0069).  Tanner fails to explicitly disclose wherein no liquid is present in the chamber. However, the examiner understands that the claims would be obvious over the teachings of Tanner as discussed above.
Furthermore, even if Tanner’s teachings are construed not to render the claimed subject matter obvious, Donovan teaches a similar pump to reduce pressure in the right or left ventricle of a failing heart. Donovan teaches having a cooling compressed air supplied to the pump (Col. 2, lines 33-58) in order to cool the pump when operating under a load (e.g. Col. 2, 

Regarding claim 2, Tanner as modified by Donovan, hereinafter “modified Tanner”) renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein the working element comprises an impeller (e.g. para 0043 “impeller assembly”).  

Regarding claim 3, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein the motor assembly further comprises a stator disposed outside the chamber at least partially about the rotor (e.g. fig. 2C and 3A, stator 2).  

Regarding claim 4, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein the bypass pathway directs all or substantially all the fluid to bypass the chamber (e.g. Fig. 2c showing bypass 6 passing a portion of the fluid to bypass the chamber, or para 0066 “The fluid pathway can comprise a second portion comprising a conduit or tube which connects the first portion to the inlet of the heat exchanger 30 and through which the second fluid portion 17 b flows.”).  

Regarding claim 5, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches further comprising a gas inlet to supply the gas 

Regarding claim 6, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein the chamber comprises a gas outlet through which the gas can exit the chamber (e.g. para 0045 “The gas permeable membrane can permit air to escape from the primer housing 1401 during priming.”).

Regarding claim 7, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein the gas comprises air (e.g. paras 0068-0069 “gas, such as air”).

Regarding claim 8, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein the fluid pathway comprises a lumen of the shaft assembly, the lumen extending through the chamber such that at least a portion of the fluid passes through the lumen within the chamber (e.g. paras 0060 “a guide tube in a lumen that extends through the motor assembly of FIG. 4”).  

Regarding claim 9, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein a first pressure of the gas in the chamber is greater than a second pressure of the conveyed fluid (e.g. para 0069). 

Regarding claim 10, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches further comprising one or more pumps in fluid communication with the fluid pathway (e.g. para 0034-0035 “pump 100”) and a controller which controls operation of the one or more pumps (e.g. para 0037 “console…controlling the operation of the motor”), the controller configured to apply a suction force to remove the fluid and/or the gas from the catheter pump system (e.g. figs 2A-C).

Regarding claim 11, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches wherein the shaft assembly comprises an output shaft coupled with the motor assembly (e.g. para 0047 “shaft”) and a drive shaft coupled with the working element (e.g. para 0047 “a drive shaft that extends from the motor assembly 1 through the catheter body 120A to couple to an impeller shaft”), a distal portion of the output shaft coupled with a proximal portion of the drive shaft (e.g. fig. 2A).  

Regarding claim 12, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches further comprising a catheter assembly between the motor assembly and the working element (e.g. para 0050 “catheter assembly 101” Fig 1B), the catheter assembly defining at least a portion of the fluid pathway (e.g. paras 0049-0050, 0055, fig 1B).  

Regarding claim 13, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner teaches further comprising a cannula in which the working element is disposed, the cannula and working element expandable from a stored configuration to a deployed configuration (e.g. para 0039-0040 “the impeller assembly can be expandable…the expandable cannula and impeller…”).  

Regarding claim 14, Tanner discloses a method (e.g. para 0052 “method”) of operating a pump, the pump comprising an impeller (e.g. fig 2A-3, “the impeller assembly 116A”) and a motor assembly  (e.g. para 35 “motor assembly 1”) coupled with the impeller, the method comprising:  filling a chamber of the motor assembly with a gas that at least partially surrounds a driving shaft portion of a rotor disposed in the chamber, (e.g. para 0058 “The one or more thermal layers may utilize waste fluid returning from the patient to remove heat in some embodiments. In other embodiments, the one or more thermal layers may be supplied with a coolant, such as a liquid or gaseous coolant, to cool the components of the motor assembly” para 0069) and thereby reduces thermal energy that can be stored in the motor assembly relative to if the chamber were filled with a liquid (e.g. para 0058 “The one or more thermal layers may utilize waste fluid returning from the patient to remove heat in some embodiments. In other embodiments, the one or more thermal layers may be supplied with a coolant, such as a liquid or gaseous coolant, to cool the components of the motor assembly” para 0069); rotating a shaft assembly including the shaft-driving portion of the motor assembly at a proximal portion of the shaft assembly to impart rotation to the impeller at a distal portion of the shaft assembly (e.g. para 0057 “The rotor 15…for driving the impeller assembly”); directing Tanner discloses that the fluid can flow into the rotor chamber about the peripheral portion of the rotor, e.g., in a gap between the rotor 15 and a wall of the flow diverter, as in paragraph 0067, in order to convey heat away from the heat generating components. Tanner further discloses that the cooling fluid 39 can comprise any suitable type of fluid, e.g., any suitable cooling liquid or gas, such as air, nitrogen, etc. 
Tanner fails to explicitly disclose wherein no liquid is present in the chamber. However, the examiner understands that the claims would be obvious over the teachings of Tanner as discussed above.
Furthermore, even if Tanner’s teachings are construed not to render the claimed subject matter obvious, Donovan teaches a similar pump to reduce pressure in the right or left ventricle of a failing heart. Donovan teaches having a cooling compressed air supplied to the pump (Col. 2, lines 33-58) in order to cool the pump when operating under a load (e.g. Col. 2, lines 33-58). Therefore, It would have been obvious to one of ordinary skill in the art at the time 


Regarding claim 15, modified Tanner renders the method of claim 14 obvious as recited hereinabove, Tanner teaches further comprising directing at least some of the fluid through a lumen extending through an output shaft portion of the shaft assembly, the output shaft portion passing through the chamber (e.g. paras 0060 “a guide tube in a lumen that extends through the motor assembly of FIG. 4”).    

Regarding claim 16, modified Tanner renders the method of claim 15 obvious as recited hereinabove, Tanner teaches further comprising:  inserting a guidewire through the lumen (e.g. para 0050-0051); and advancing the pump over the guidewire to a target site in a patient (e.g. para 0052, 0081).  

Regarding claim 17, modified Tanner renders the method of any claim 14 obvious as recited hereinabove, Tanner teaches further comprising expanding the impeller from a stored configuration to a deployed configuration  (e.g. para 0039-0040 “the impeller assembly can be expandable…the expandable cannula and impeller…”).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792